Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Election/Restrictions
The claims directed to a method in group I and SEQ ID NOs: 5-41 and 43-129 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention or species.  See restriction mailed on 12/1/22  Election was made without traverse on 2/28/22.  NOTE: This is provided for future prosecution of any related application claiming priority to this application.
Response to Arguments
Applicant’s arguments, see pages 5-9, filed 7/18/22, with respect to improper Markush rejection, 101, 102, and 103 rejections have been fully considered and are persuasive.  The rejections of claims 5 and 244-272 has been withdrawn because of the amendment to claim 5 to recite the sgRNA has 2’-O-methyl modified (2’-O-Me) nucleotide at the first three nucleotides at the 5’ end and/or 2’-O-Me modified nucleotides at the last three nucleotides of the 3’ end.. 
The provisional obviousness type double patenting rejections were withdrawn because the instant application has an effective filing date before either co-pending application cited in the rejection.  See MPEP 804.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635